IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                  NO. WR-61,055-02



                             EX PARTE LINDA CARTY



           ON APPLICATION FOR WRIT OF HABEAS CORPUS
        CAUSE NO. 877592 IN THE 177 TH JUDICIAL DISTRICT COURT
                            HARRIS COUNTY



       Per curiam. K ELLER, P.J., filed a dissenting opinion. N EWELL, J., not
participating.


                                       ORDER

      This is a subsequent application for writ of habeas corpus filed pursuant to the

provisions of Texas Code of Criminal Procedure Article 11.071, § 5.

      In February 2002, Applicant was convicted of the offense of capital murder. The jury

answered the special issues submitted pursuant to Texas Code of Criminal Procedure Article

37.071, and the trial court, accordingly, set punishment at death. This Court affirmed
                                                                                  Carty - 2

Applicant’s conviction and sentence on direct appeal. Carty v. State, No. AP-74,295 (Tex.

Crim. App. April 7, 2004). This Court denied relief on Applicant’s initial post-conviction

application for writ of habeas corpus. Ex parte Carty, No. WR-61,055-01 (Tex. Crim. App.

March 2, 2005). Applicant’s instant post-conviction application for writ of habeas corpus

was filed in the trial court on September 10, 2014.

       Applicant presents six allegations. We have reviewed the application and find that

Allegations A, B, and C satisfy the requirements of Texas Code of Criminal Procedure

Article 11.071, § 5(a). Accordingly, we find that the requirements for consideration of a

subsequent application have been met and the cause is remanded to the trial court for

consideration of Allegations A, B, and C.

       IT IS SO ORDERED THIS THE 25TH DAY OF FEBRUARY, 2015.

Do Not Publish